   Case 1:18-cv-00065-IMK Document 23 Filed 11/02/18 Page 1 of 2 PageID #: 66



                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

KIMBERLY MALE,                                §
                                              §
               Plaintiff,                     §   Civil Action No. 1:18-cv-00065-IMK
                                              §
               v.                             §
                                              §
KOHL’S DEPARTMENT STORES,                     §
INC.,                                         §
                                              §
               Defendant.                     §
                                              §


                                 NOTICE OF SETTLEMENT

       TO THE CLERK:

NOTICE IS HEREBY GIVEN that the parties in the above-captioned case have reached

settlement. The parties anticipate filing a stipulation of dismissal of this action with prejudice

pursuant to Fed. R. Civ. P. 41 (a) within sixty (60) days.



                                              RESPECTFULLY SUBMITTED,

  DATED: October 31, 2018
                                             By: /s/ John N. Ellem
                                                 John N. Ellem, Esq.
                                                 Ellem Law Office, PLLC
                                                 Post Office Box 322
                                                 Parkersburg, WV 26102-0322
                                                 (304) 424-5297
                                                 Fax: (304) 865-1585
                                                 Email: john@ellemlawoffice.com
                                                 Attorney for the Plaintiff
  Case 1:18-cv-00065-IMK Document 23 Filed 11/02/18 Page 2 of 2 PageID #: 67




                               CERTIFICATE OF SERVICE

              I, John M. Ellem, Esquire, do certify that I served a true and correct copy of the

Notice of Settlement in the above-captioned matter, upon the following via CM/ECF system:

Carrie Goodwin Fenwick, Esq.
Goodwin & Goodwin, LLP
PO Box 2107
Charleston, WV 25328-2107
Phone: (304) 346-7000
Fax: 304-344-9692
Email: cgf@goodwingoodwin.com
Attorney for Defendant


Dated: October 31, 2018                            By: /s/ John N. Ellem
                                                   John N. Ellem, Esq.
                                                   Ellem Law Office, PLLC
                                                   Post Office Box 322
                                                   Parkersburg, WV 26102-0322
                                                   (304) 424-5297
                                                   Fax: (304) 865-1585
                                                   Email: john@ellemlawoffice.com
                                                   Attorney for the Plaintiff
